                  Case 19-10289-LSS             Doc 3653        Filed 06/14/21        Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


    In re                                                         Chapter 11

    IMERYS TALC AMERICA, INC., et al. 1                           Case No. 19–10289 (LSS)

                     Debtors.                                     Jointly Administered

                                                                  Re: D.I. 2863, 3334, 3543, 3624


                    JOINDER OF JOHNSON & JOHNSON AND
     JOHNSON & JOHNSON CONSUMER INC. TO MOTION OF HOLDERS OF TALC
      PERSONAL INJURY CLAIMS REPRESENTED BY ARNOLD & ITKIN LLP TO
     DISREGARD CERTAIN VOTE CHANGES MADE WITHOUT COMPLYING WITH
       BANKRUPTCY RULE 3018, AND THE REQUIRED SHOWING OF CAUSE, IN
    CONNECTION WITH THE VOTING ON THE NINTH AMENDED JOINT CHAPTER
      11 PLAN OF REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS
       DEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                    Johnson & Johnson and Johnson & Johnson Consumer Inc. (collectively, “J&J”)

submits this joinder regarding the Motion of Holders of Talc Personal Injury Claims Represented

by Arnold & Itkin LLP to Disregard Certain Vote Changes Made Without Complying With

Bankruptcy Rule 3018, and the Required Showing of Cause, in Connection With the Voting on the

Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (D.I. 3624) (the “Motion”). 2 For all

of the reasons set forth in the Motion J&J, by and through its undersigned counsel, respectfully

requests that this Court enter the Order, attached to the Motion as Exhibit A.




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
      are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748).
      The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings attributed to them in
      the Motion.




WEIL:\98019457\1\54966.0222
                  Case 19-10289-LSS        Doc 3653     Filed 06/14/21     Page 2 of 3




          1.        J&J incorporates by reference and hereby joins in the arguments advanced by

Arnold & Itkin LLP in the Motion, which calls into question the methods used by the Debtors and

the Solicitation Agent to tabulate the Ballots, including whether such methods violated the Federal

Rules of Bankruptcy Procedure. (See Mot. ¶ 22).

          2.        J&J reserves its rights to modify and/or supplement this Joinder as necessary or

appropriate. J&J reserves its rights on all other issues relating to the Solicitation Procedures Order,

balloting, and tabulation, including but not limited to whether the Ballots were improperly

tabulated for reasons other than those set forth in the Motion and this Joinder or that certain votes

should be designated under section 1126(e) of the Bankruptcy Code.



                              [Remainder of Page Intentionally Left Blank]




                                                    2
WEIL:\98019457\1\54966.0222
                  Case 19-10289-LSS     Doc 3653      Filed 06/14/21   Page 3 of 3




          WHEREFORE J&J respectfully requests that the Court grant the relief requested in the

Motion and grant J&J such other and further relief as is just.

Dated: June 14, 2021
       Wilmington, Delaware


                                               /s/ Patrick A. Jackson
                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              Patrick A. Jackson (Del. Bar No. 4976)
                                              222 Delaware Ave., Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 467-4200
                                              Facsimile: (302) 467-4201
                                              Email: patrick.jackson@faegredrinker.com

                                              -and-

                                              WEIL, GOTSHAL & MANGES LLP
                                              Diane P. Sullivan (pro hac vice)
                                              Gary T. Holtzer
                                              Ronit J. Berkovich (pro hac vice)
                                              Theodore E. Tsekerides (pro hac vice)
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Attorneys for Johnson & Johnson and
                                              Johnson & Johnson Consumer Inc.




                                                 3
WEIL:\98019457\1\54966.0222
